          Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.1 Page 1 of 17
                                                                                                                          F~~ _ ~~
     M ICHAEL ALLE[V
   NAME

     A n95~~
   PRISON IDENTIFICATION/BOOKING NO.                                                                           2021 FEB I S PM 2: 12
     P _n_RnX 3n30                                                                                         ~.~ • ~ ~ .~ ,,,  .:4C1 GL3JFt
   ADDRESS OR PLACE OF CONFINEMENT                                                                           C EFIi~      .ST Of G,".Llf
                                                                                                                        ~ERSIDE
     SUSANVILLE~ CA. 96127                                                                                ~r
  Note:     It is your responsibility to notify the Clerk of Court in writing of any
            change of address. If represented by an attorney, provide his or her
            name,address, telephone and facsimile numbers, and e-mail address.

                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                       CASE NUMBER:                                      ~~~                        ~~


     MICHAEL ALLEN                                                                          ~            i
                                                                                                 o e supplied b   e   r    th   n' d States Distaict ~aurt
  FULL NAMF.(Include name under which you were convicted)
                                             ~-~,~~                   Petitioner,


                                                                                                  U                              AMENDED
                                                ~~ ,~
                                                   ~.

                                                                                            PETITION FOR WRIT OF HABEAS CORPUS
                                                            ~
    RALPH DIAZ                                                                                 BY A PERSON IN STATE CUSTODY
  NAME OF WARDEN,SUPERINTENDENT,JAILOR,                      AUTHORIZ:                                  28 U.S.C.§ 2254
  PERSON HAVING CUSTODY OF PETITIONER
                                                                   Respondent.         PLACE/COUNTY OF CONVICTION SAN DIEGO
                                                                                       PREVIOUSLY FILED, RELATED CASES IIv' THIS DISTRICT COURT
                                                                                       (List by case number)
                                                                                       CV
                                                                                       CV


                                           INSTRUCTIONS -PLEASE READ CAREFULLY
       1. To use this form, you must be a person who either is currently serving a sentence under a judgment against you in a California
state court, or will be serving a sentence in the future under a judgment against you in a California state court. You are asking for relief
from the conviction and/or the sentence. This form is your petition for relief.
      2. In this petition, you may challenge the judgment entered by only one California state court. If you want to challenge
judgments entered by more than one California state court, you must file a separate petition for each court.
      3. Make sure the form is typed or neatly handwritten. You must tell the truth and sign the form. If you make a false statement
 of a material fact, you may be prosecuted for perjury.
      4. Answer all the questions. You do not need to cite case law, but you do need to state the federal legal theory and operative facts
 in support of each ground. You may submit additional pages if necessary. If you do not fill out the form properly, you will be asked to
submit additional or correct information. If you want to submit a legal brief or arguments, you may attach a separate memorandum.
      5. You must include in this petition all the grounds for relieffrom the conviction and/or sentence that you challenge. You must
also state the facts that support each ground. If you fail to set forth all the grounds in this petition, you maybe barred from presenting
additional grounds at a later date.
      6. You must pay a fee of $5.00. If the fee is paid, your petition will be filed. If you cannot afford the fee, you may ask to proceed
informa pauperis (as a poor person). To do that, you must fill out and sign the declaration of the last rivo pages of the form. Also, you
must have an authorized officer at the penal institution complete the certificate as to the amount of money and securities on deposit to
your credit in and account at the institution. If your prison account exceeds $25.00, you must pay the filing fee.
      7. When you have completed the form,send the original and rivo copies to the following address:
                             Clerk of the United States District Court for the Central District of California
                             United States Courthouse
                             ATTN:Intake/Docket Section
                             255 East Temple Street, Suite TS-134
                             Los Angeles, California 90012


CV-69(OS/IS)               PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C.§ 2254)                                         Page 1 of 11
       Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.2 Page 2 of 17

 PLEASE COMPLETE THE FOLLOWING (check appropriate number):

     This petition concerns:
     1. ~ a conviction and/or sentence.
     2. ❑prison discipline.
     3. ❑ a parole problem.
     4. ❑other.

                                                                  PETITION

     1. Venue
          a. Place of detentionHig,h Desert State Prison
          b. Place of conviction and sentence San Diego County Superior Court


     2. Conviction on which the petition is based ~Q 5eparare pertrton mUSr befiledfor each conviction being attacked).
         a. I~'atureofoffensesinvolved~~„~~uaeU~~~ou„r5~: Voluntary Manslaughter and
                                                                                     Evading an
                officer with reckless driving, with two Qang enhancment


         b. Penal or other code section or sections:California Penal Code sections: 192~a1 _

               186.22(b~(1Z, Vehicle                         ode             ion       800        ,       nal C'od             ;nn 1 g6,22(b
               (1).
         c. Case number: S CD 216913
         d. Date of conviction: June 09 ~ 2010
         e. Date of sentence: J u l y 16, 2010
         £ Length ofsentence on each count: 11 years - Voluntary Manslaughter, Two years
           Evading an officer with reckless driving, 10 years - gang enhancement,
         g. Plea <<he~ko„e~:  Three years - gang enhancement.

               ❑ Not guilty

               ~ Guilty

               ❑ Nolo contendere
         h. Kind of trial ~~he~k o„e)

               ❑ Jury

               ❑ Judge only


    3. Did you appeal to the California Court of Appeal from the judgment of conviction?                            ❑Yes ~ No
         If so, give the following information for your appeal Cana arca~h a ropy ofrhe courr ofAppea!decision ifavat~ab~e~:
         a. Case number:
         b. Grounds raised ~~;5r ea~k)
               (1)
               ~2)

CV-69(05/18)              PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. 4 2254)                    Page 2 of 11
        Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.3 Page 3 of 17

                  (3)
                 (4)
                 (5)
                 (6)

          c. Date of decision:
          d. Result




     4. If you did appeal, did you also file a Petition for Review with the California Supreme Court of the Court of Appeal
          decision?          ❑Yes          ❑No
          If SO, give the following information               ~a„d Arra~h ~op~e5 of the Petitionfor Review and the Supreme Court ruling if available):
          a. Case number:
          b. Grounds raised ~<<5r ~a~~,):
                (1)
                 ~2)
                (3)
                (4)
                (5)
                (6)
          c.     Date of decision:
          d. Result




     5. If you did not appeal:
          a. State your reasons petitioner did not appeal due to plea agreement,
                                                                                 but Gince
             has discovered that hiG plea hay was invalid and una~thor;~Prl hP~ause
             it violated the Sixth Amendment.




         b. Did you seek permission to file a late appeal?                           ❑Yes         ~No


    6. Have you previously filed any habeas petitions in any state court with respect to this judgment of conviction?
         ~ Yes           ❑ No
         If so, give the following information for each such petition ~u5e addtrto„al pages, tf necessary, and attach copies of thepeti[ions and the
         rulings on the petitions if available):

         a. (1)Nameofcourt: Superior Court of San Diego County
                (2) Case number: HC 22494 / SCD 216913
                (3J Date filed (or if mailed, the date the petition was turned over to the prison authoritiesfor mailing):     r']a j! 19 ,       2016
CV-69 (05/18)                PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C.§ 2254)                                           Page 3 of 11
        Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.4 Page 4 of 17

                 (4) Grounds raised ~~~Sr each)
                         ~a)     Six Amendment ri ght-' ~ nt~r~uant to C' mni ngham v                                                       C'al i fnrn;a
                        (b)      Violation of Cal. Penal Code section 1170.1(a)
                        (c)
                        (d)
                       (e)
                         ~~
               (5)Dateofdecision:September 26, 2016
                (6) Result Denied


               (7) Was an evidentiary hearing held?                      ❑Yes ~No


          b. (1)Iv'ameofcourt:Court of Appeal, Fourth Appellate District
               (2) Case number: D072182
               (3) Date filed (or.f mailed, the date the petition was turned over to the prison authoritiesfor mailing):   Mg 11   22 ~   2~ ]. 7
               (4) Grounds raised (~~5r ea~~~~:
                       (a)       -Six Amendment right's pursuant to Cunningham v. California
                       (b)       Ineffective assistance of counsel during sentencing
                       (~) Ineffective assistance of counsel during habeas proceedings
                       (d)
                        ~e~

                        ~fl
               (5) Date of decision: June 22, 2017
               (6)Result Denied


               (7) Was an evidentiary hearing held?                      ❑Yes ~No


         c. (1)Nameofcourt:Supreme Court of California
               (2) Case number:S 244576
               (3) Date filed for tf mailed, the date [he petition was turned over to the prison authoritiesfor ma~i,ng~: September          26 ~   2Q 1 7

               (4) Grounds raised ~1~5r ea~h~
                      (a) Sixth Amendment right's pursuant to Cunningham v. California
                      (b)
                      (c)
                       ~d~

                      (e)
                       ~~


CV-69(OS/18)                  PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON INSTATE CUSTODY (28 U.S.C.§ 2254)                                      Page 4 of l l
        Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.5 Page 5 of 17

                (5) Date of decision: Ju 1 y 24, 2019

                (6)Result      Denied



                (7) Was an evidentiary hearing held?          ❑Yes ~ No


      7.    Did you file a petition for certiorari in the United States Supreme Court?              ❑ Yes        ~] No
                     If yes, answer the following:

                    (1) Docket or case number (if you know):

                    (2) Result:



                    (3) Date of result (if you know):

                    (4) Citation to the case (if you know):



     8. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,

           laws, or treaties of the United States. Attach additional pages if you have more than five grounds. Summarize
           briefly the facts supporting each ground. For example, if you are claiming ineffective assistance of counsel, you
           must state facts specifically setting forth what your attorney did or failed to do.
           CAUTION:         Exhaustion Requirement: In order to proceed in federal court, you must ordinarily first e~chaust
                            your state court remedies with respect to each ground on which you are requesting relief from the
                            federal court. This means that, prior to seeking relief from the federal court, you first must
                            present all of your grounds to the California Supreme Court.

           a. Ground one: SEE ATTACHMENT TO HABEAS PETITION


               (1)SupportingFACTS:         SEE ATTACHMENT TO HABEAS PETITION




               (2) Did you raise this claim on direct appeal to the California Court of Appeal?               ❑Yes    ~]No
               (3) Did you raise this claim in a Petition for Review to the California Supreme Court?         ❑Yes    ~]No
               (4) Did you raise this claim in a habeas petition to the California Supreme Court?             ~Yes    ❑ No


           b. Ground two:            NOT APPLICABLE



               (1) Supporting FACTS:




CV-69(OS/18)             PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)           Page 5 of ll
         Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.6 Page 6 of 17

                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?                         ❑Yes         ❑No

                (4) Did you raise this claim in a habeas petition to the California Supreme Court?                             ❑Yes         ❑ No


     Q    If any of the grounds listed in paragraph 8 were not previously presented to the California Supreme Court, state
          briefly which grounds were not presented, and give your reasons:
                                NOT APPLICABLE




     10. Have you previously filed any habeas petitions in any federal court with respect to this judgment of conviction?
          ❑ Yes         ~No
          If so, give the following information for each such petition (use add~rrona~ pages, tf necessary, and attach copies of the petitions and
          the rulings on the petitions if available):

          a. (1) Name of court:
                (2) Case number:
                (3) Date filed (o,- if mailed, the date the petition was turned over to the prison autliorrtiesfor mailing):
                (4) Grounds raised (ItSr eQ~h):

                         ~a)                                                                           .
                        (b)
                        (c)
                        (d)
                        (e)

                         ~~
                (5) Date of decision:
                (6) Result


                (7) Was an evidentiary hearing held?                       ❑Yes ❑ No


          b. (1) Name of court:
                (2) Case number:
                (3) Date filed (or;f mailed,[he date the petition was turned over to the prison authoritiesfor mailing):
                (4) Grounds raised ~i~5r each):
                        (a)
                        (b)
                       (c)
                        (d)
                        (e)

                         ~~
                (5) Date of decision:
CV-69 (OS/18)                 PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. 4 2254)                           Page 7 of 11
        Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.7 Page 7 of 17




                 (2) Did you raise this claim on direct appeal to the California Court of Appeal?              ❑Yes    ❑ No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?         ❑Yes    ❑ No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?             ❑Yes    ❑ No

          c. Ground three                NOT APPLICABLE


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?               ❑Yes    ❑No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?         ❑Yes   ❑No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?             ❑Yes   ❑No


          d. Ground four:                NOT APPLICABLE


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?               ❑Yes   ❑ No
                (3) Did you raise this claim in a Petition for Review to the California Supreme Court?         ❑Yes   ❑ No
                (4) Did you raise this claim in a habeas petition to the California Supreme Court?             ❑Yes   ❑ No


         e. Ground five:                   NOT APPLICABLE


                (1) Supporting FACTS:




                (2) Did you raise this claim on direct appeal to the California Court of Appeal?               ❑Yes   ❑ No

CV-69 (05/18)             PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. § 2254)          Page 6 of 11
        Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.8 Page 8 of 17

                (6) Result



                (7) Was an evidentiary hearing held?                      ❑Yes ❑ No


     1 1. Do you have any petitions now pending (i.e., filed but not yet decided) in any state or federal court with respect to
          this judgment of conviction?                     ❑Yes          ~ No
          If so, give the following information hand arra~h a ~oPy of the petition ifavailable):
                (1) Name of court:
                (2) Case number:
                (3) Date filed (o,if mailed, the date [he Petition was turned over to the Prison authoritiesfor mailing):
                (4) Grounds raised ~u5r ea~h~:
                        (a)
                        (b)
                        (c)
                        (d)
                        (e)

                         ~fl


     12. Are you presently represented by counsel?                        ❑Yes ~No
          If so, provide name,address and telephone number:




     WHEREFORE, petitioner prays that the Court grant petitioner all relief to which he maybe entitled in this proceeding.




                                                                                        Signature ofAttorney (ifany)



    I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct.




    Executed on ~ 30 2a
                                      Date                                                      Signature ofPetitioner




CV-69 (OS/18)                  PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY(28 U.S.C. § 2254)            Page 8 of l l
 Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.9 Page 9 of 17

                       MICHAEL ALLEN v. RALPH DIAZ

                      ATTACHMENT TO HABEAS PETITION

8.   Ground one:

     Petitioner's Sixth Amendment right's as defined by Cunningham v.

     California, 549 U.S. 270 (2007); were violated by the trial court's

     i mposition of the upper term sentence without any legally sufficient

     a ggravationg circumstances/factors found to exist by a jury or admittec

     b y petitioner. (Cunningham v. California, 549 U.S. 270, 288 (2007);

     see also Blakely v. Washinton, 542 U.S. 296, 303-304 (2004).)


     (1)   Supporting FACTS:


     Petitioner Michael Allen was charged with seven criminal offenses

     including murder and attempted murder. Petitioner began trial on the

     charged offenses which commenced on June 07, 2010; in the Superior

     Court of San Diego County.


     On June 09, 2010, the jury trial ceased and petitioner entered a plea

     of guilty to one count voluntary manslaughter with an unspeci£,ied

     gang enhancement attached, and one count evading an officer with

     r eckless driving, with an unspecified gang enhancement attached.

     Petitioner did admit to the gang enhancement in open court as part

     of the plea agreement.


     Petitioner was sentenced to a total of 26 years: 11 years upper term

     for one count voluntary manslaughter, 2 years low term for one count

     evading an officer with reckless driving, 10 years for gang enhancement

     attached to the voluntary manslaughter count, and 3 years for the

     gang enhancement attached to the evading an officer with reckless

     driving count.




                                      1
Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.10 Page 10 of 17

                       MICHAEL ALLEN v. RALPH DIAZ

                      ATTACHMENT TO HABEAS PETITION

     Supporting FACTS:

    Petitioner sentence was a result of a plea agreement, however,

     petitioner had since discovered. that the plea was in violation of

    his Sixth and Fourteenth Amendment right's under the United States

    Constitution. Based on the fact that petitioner did not admit to any

    aggravating circumstances, when he entered his plea nor were any

    a dmissions to aggravating circumstances apart of the plea agreement

    r elated to the voluntary manslaughter count.


    The eleven years for voluntary manslaughter exceeded the statutory

    maximum sentence for that criminal offense; without aggravating

    circumstances found true by the jury or admitted by petitioner.

    The imposition of the upper term of 11 years violated petitioner's

    Sixth and Fourteenth Amendment right's, in which the trial court

    i mposed a sentence greater than what the law allowed.


    On May .19, 2016, petitioner filed an instant Petition for Writ of

    Habeas Corpus, claiming: 1) imposition of the upper -term sentence

    on the voluntary manslaughter conviction violated his Six Amendment

    right's pursuant to Cunningham v. California, 549 U.S. 270 (2007);

    and 2) imposition of the full consecutive sentence for evading an

    officer with reckless driving and gang allegation violated California

    Penal Code section 1170.1(a).


    On June 22, 2016, the Superior Court of San Diego County requested

    an informal response from the People of the State of California,

    regarding petitioner's claims of error.

    nn July 22, 2016, the People filed an informal response, contending



                                      2
Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.11 Page 11 of 17


                       MICHAEL ALLEN v. RALPH DIAZ

                     ATTACHMENT TO HABEAS PETITION

    Supporting FACTS:

    that the court should deny petitioner's petition. Petitioner filed a

    reply to the informal response, and contended his claims of sentencing

    errors were valid and were not procedurally barred.


    On September 26, 2016, the Superior Court of the County of San Diego

    issued an Order to Show Cause why relief requested by petitioner

    should not be granted. On March 02, 2017, the Superior Court denied

    petitioner's petition.


    In May of 2017, petitioner filed a petition for writ of habeas corpus

    in the Court of Appeal, Fourth Appellate District, raising the claim

    that his Sixth and Fourteenth Amendment right's pursuant to Cunningham

    were violated. An on June 22, 2017, the Fourth Appellate District

    denied the petition.


    In September of 2017, petitioner filed a petition for writ of habeas

    corpus in the Supreme Court of California. An on July 24, 2019, the

    Supreme Court denied the petition on the basis that the petition

    was untimely.


    This specific ground meets the AEDPA standard for a writ of habeas

    corpus for the following: 1) this ground resulted in a decision that

    was contrary to, and involved an unreasonable application of, clearly

    established federal law, as determined by the Supreme Court of the

    United States; and 2) this ground resulted in a dicision that was

    based on an unreasonable determination of the facts in light of the




                                      3
Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.12 Page 12 of 17


                        MICHAEL ALLEN v. RALPH DIAZ

                      A TTACHMENT TO HABEAS PETITION

    Supporting FACTS:

    evidence presented in the State Court proceeding. 28 U.S.C. 52254(d).


    No State Court held an evidentiary hearing, and the Superior Court

   and Court of Appeal issued opinion denials, only the Supreme Court

   denied the petition based on it being untimely.


   Petitioner has established that this ground merits relief and an

   evidentiary hearing is required if: 1) [the defendant] has alleged

   facts that if proven, would entitle him to habeas relief, and he did

   not receive a full and fair opportunity to develop those facts.

   (Williams v. Wood-ford, 384 F. 3d 567, 586 (9th Cir. 2004).)


   Imposition of the upper-term sentence was imposed in violation of

   petitioner's Sixth Amendment right's because no aggravating circum-

   stances were found by the jury or admitted by petitioner. This

   increased petitioner's sentence beyond the statutory maximum held

   in Apprendi v. New Jersey, 530 U.S. 466, 490 (2000); ["Any fact that

   increases the penalty for a crime beyond the prescribed statutory

   maximum must be submitted to a jury and proved beyond a reasonable

   doubt." Apprendi,supra, 530 U.S. at 490).]


   In Cunningham v. California, 549 U.S. 270 (2007); the United States

   Supreme Court held that California's Determinate Sentencing Law (DSL)

   violates Apprendi's bright-line rule. Thus, Cunningham is not new

   law, but California's (DSL) was held unconstitutional as dictated

   by Blakely v. Washington, 542 U.S. 296, 303-304 (2004).


   As for remedy and relief petitioner asks this Court to grant an




                                     4
Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.13 Page 13 of 17

                       MICHAEL ALLEN v. RALPH DIAZ

                      ATTACHMENT TO HABEAS PETITION

    Supporting FACTS:

    evidentiary hearing to review the record that petitioner's sentence
                                                                        on
    upper-term was imposed in violation of his Sixth Amendment right to
                                                                        a
    jury trial because there was no aggravating circumstances to elevate

    his sentence beyond the statutory maximum on the one count voluntary

    manslaughter count.


    Petitioner's sentence is unconstitutional on this ground as stands:

    "If the jury's verdict alone does not authorize the sentence, if,

    instead the judge must find an additional fact to impose the longer

    term, the Sixth Amendment requirement is not satisfied." (Cunningham,

    supra, 549 U.S. at 290; citing Blakely,supra, 542 U.S. at 305 and

    fn.8.)




                                      5
       Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.14 Page 14 of 17




                                                 2021 FEB 18 ~ PM 5~ ~
                                                                      C;.L~F.
                                               .
                                               .CE#+TF;1zklY F2 i~E
     MICHAEL ALLEN
                            Petitioner         nv
                                                                             DECLARATION IN SUPPORT
    RALPH DIAZ                                                                      OF REQUEST
                                                                                    TO PROCEED
                          Respondents)
                                                                                IN FORMA PA UPERIS


     I,   MICHAEL ALLEN                                          ,declare that I am the petitioner in the above entitled case;
that in support of my motion to proceed without being required to prepay fees, costs or give security therefor, I state that
because of my poverty I am unable to pay the costs of said proceeding or to give security therefor; that I believe I am
entitled to relief.



1. Are you presently employed? ❑Yes           ~No


     a. If the answer is yes, state the amount of your salary or wages per month,and give the name and address of your
          ~m yloyer.


     b. If the answer is no, state the date oflast employment and the amount of the salary and wages per month which
          you received. Petitioner has never been employed.


2. Have you received, within the past twelve months, any money from any of the following sources?

     a. Business, profession or form ofself-employment?         ❑Yes      ~ No

     b. Rent payments, interest or dividends?                   ❑Yes      ~ No

     c. Pensions, annuities or life insurance payments?         ❑Yes      ~ No

     d. Gifts or inheritances?                                  ❑Yes      ~ No

     e. Any other sources?                                      ❑Yes      ~ No


    If the answer to any of the above is yes, describe each source of money and state the amount received from each
     during the past twelve months:




3. Do you own any cash, or do you have money in a checking or savings account? (Include anyfunds in prison accounts)

    ❑ Yes       ~ No


CV-69 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (2S U.S.C. 4 2254)            Page 10 of 11
      Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.15 Page 15 of 17


      If the answer is yes, state the total value of the items owned:




 4. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property? (Excluding ordinary

      householdfurnishings and clothing) ❑Yes       ~ No
     If the answer is yes, describe the property and state its approximate value:




5. List the persons who are dependent upon you for support, state your relationship to those persons, and indicate how
     much you contribute toward their support:        NOT APPLICABLE




     I declare (or certify, verify, or state) under penalty of perjury th              ing is true and correct.
     Executed on      /    0 2l7
                             Date                                             Signature ofPetitioner



                                                        CERTIFICATE
     I hereby certify that the Petitioner herein has the sum of$                                           on account to his credit
at the                                                                                                     institution where he is
confined. I further certify that Petitioner likewise has the following securities to his credit according to the records of said
institution:




                    Date                                                    Authorized Officer ofInstitution/Title ofO~cer




CV-69 (05/18)          PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN STATE CUSTODY (28 U.S.C. 4 2254)                    Page 11 of 11
                    Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.16 Page 16 of 17




                                                            ~ ~-.;
                                                    ~`-'
                                                        S ~
                                                          ~                                          ~'
                                                        ~ <~ '   ~~
                                                        t~~ _- . ~~
                                                            ~'.. J~
                                                                    P
                                                            ~'. C~ ~'
                                                        ~ ~
                                                        _f'\                        L`' ~
                                                                                        ~---
                                                                ~
                                                                ~ G r~

                                                            ~I
                                                            r-- ~--~ ~,Z
                                                               ~--
      ~:__ ,,                  n

                                                        ~ I s,
       ~~,~~;~~                                         ~
                                                        ' ~ , ~
                                                                                    .n           V 1.
       (~~~             ~      ~ Y
          ~ ~~                 ~ t:
                                  ' ~                                           '
                                                                                l r                  ,
                        r;;>                                                    (~ \.JV
                                                                                v    ~
          ~r                                                                      ~~,)
          ~?                       ~.


           ~='
           ~D
            ~ } ~w


     ~-
                                                   '1

'V ~ ~L,._
/ C
      ~/)                                           1   _

~ ~3
                                         \~'
                                        /~   ~`'
/
l ~~        ~/~ ~


     ~' ~V
                                                                      `~
~ ~ ~ G~
~ ~~ ~ ~_
                                                                                          `::
~s c~ ~ .
   .~-,'~~
v ~ ^~                                                        ~i -. `~.             ~.
                                                                                    i~
                                                                                                 y

                1   ~                                                `r.        2
                                                                                    ~~     Y
                                                                 r         _.
                ~-

1           ~.~/
               4'                                                                    r

            C `~                                                                           i
.
~           ~ ~~

                                                                                    `~ ~i;
~           z~ r
                                                                                    e ;E .€
~i                                                                                        F s

                                                                                     1`

                                                                                    ~~     2_.
Case 3:20-cv-00340-MMA-BLM Document 1 Filed 02/18/20 PageID.17 Page 17 of 17



                                                                         s

                                                                         ~ ';




                                                                          N
                                                                          N
                                                                              ,
                                                                          ~




                                                                                  i
